Exhibit 21.01 List of Subsidiaries Subsidiary Jurisdiction of Organization Hartcourt Capital, Inc. British Virgin Island Hartcourt China, Inc. British Virgin Island Ai-Asia, Inc. British Virgin Island Hartcourt Hi-Tech Investment (Shanghai) Co., Ltd People’s Republic of China Hartcourt Education Investment Management Consulting (Shanghai) Co., Ltd People’s Republic of China Hartcourt Princely Education Technology Development (Beijing) Co., Ltd People’s Republic of China Shanghai Jiumeng Information Technology Co., Ltd People’s Republic of China Beijing Yanyuan Rapido Education Company People’s Republic of China China Arts and Science Academy People’s Republic of China
